The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 2-26 are presented for examination

Allowable Subject Matter

Claims 7, 16, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claims 2, 4-5, 14-15, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, and 19-20 of patent 11237615.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17563605
Patent 11237615
     2. (New) An apparatus, comprising:
a multicore processor including:
     a plurality of cores;
     a plurality of current sensors, each current sensor to indicate whether a measured current utilization of one or more of the plurality of cores exceeds a threshold based on one or more measurements of current utilization by the one or more cores; and
     control circuitry coupled to the plurality of current sensors, the control circuitry to
cause the one or more cores to be individually throttled based on the
indications from corresponding current sensors.

     19. (Currently Amended) A computing system comprising:
     a motherboard;
     a multicore processor coupled to the motherboard, the multicore processor including:
     a plurality of processor cores;
     a plurality of current sensors to provide indications of whether one or more current utilization measurements of respective ones of the plurality of processor cores exceeds a
threshold; and
     control circuitry to:
determine to throttle a first processor core of the plurality of processor cores based on the indications; and
     send a throttle request to the first processor core based on the determination, the first processor core to throttle according to a default throttling parameter if the throttle
request does not indicate a throttling parameter.

     4. (New) The apparatus of claim 3 wherein the power control unit is to transmit an
indication of the operating characteristics to the control circuitry, the control circuitry to
responsively set a frequency of the one or more cores based on the indication of the operating characteristics and the indications from corresponding current sensors.

     5. (New) The apparatus of claim 4, wherein the power control unit is to set voltages of the plurality of cores by transmitting commands to voltage regulator circuitry, the voltage regulator circuitry to responsively provide the voltages to the plurality of cores.

     14. (New) The method of claim 13, wherein the power control unit is to set voltages of the plurality of cores by transmitting commands to voltage regulator circuitry, the voltage regulator circuitry to responsively provide the voltages to the plurality of cores.

     15. (New) The method of claim 14, wherein the voltages provided to the plurality of cores are based, at least in part, on an external voltage regulator overcurrent threshold.

     21. (New) The machine-readable medium of claim 20 wherein the power control unit is to transmit an indication of the operating characteristics to the control circuitry, the control circuitry to responsively set a frequency of the one or more cores based on the indication of the operating characteristics and the indications from corresponding current sensors.

     22. (New) The machine-readable medium of claim 20, wherein the power control unit is to set voltages of the plurality of cores by transmitting commands to voltage regulator circuitry, the voltage regulator circuitry to responsively provide the voltages to the plurality of cores.

     23. | (New) The machine-readable medium of claim 22, wherein the voltages provided to the plurality of cores are based, at least in part, on an external voltage regulator overcurrent threshold.
     10. (Original) The integrated circuit of claim 9, further comprising voltage regulator circuitry coupled to the plurality of processor cores, the voltage regulator circuitry to provide the individually set voltages to the plurality of processor cores in response to a command from the PCU.

     12. … determine whether to change an allocation of a power budget for the first core based on a frequency of the throttling and releasing of the throttling of the first core.

     20. (Original) The computing system of claim 19, further comprising a voltage regulator coupled to the multicore processor, the voltage regulator to provide a supply voltage to the multicore processor, wherein the voltage regulator is to enter an overcurrent state based on an overcurrent threshold.


As shown from the table above, claims 10, 12, and 19-20 of patent 11237615teaches the same concept of the instant application.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the limitation “machine-readable medium”.  In light of the Applicant's Specification being silent in defining the term “machine-readable medium” and acknowledging the current ordinary meaning of “machine-readable medium” in the electronics and storage arts to encompass transitory media.
Applicant is encouraged to amend Claims 19-26 to read “non-transitory machine-readable medium” in order to overcome the rejection under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 8-12, 15, 17-20, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnaswamy (US Patent Application 20150370303).
As per claims 2, Krishnaswamy teaches the claimed invention comprising: 
a multicore processor [10, fig. 1] including:
a plurality of cores [Core 0 ··· Core n, fig. 1].
a plurality of current sensors [170, fig. 1], each current sensor to indicate whether a measured current utilization of one or more of the plurality of cores exceeds a threshold based on one or more measurements of current utilization by the one or more cores [0029, 0032-0033, fig. 1, as pointed out from the listed paragraph the sensors measured the current for each core.  In this case, the current value for each core or the current consumed by each core is measured by the current comparator.  The value is used to determine whether specific core of the processor is operating above a current threshold].
control circuitry [115, fig. 1] coupled to the plurality of current sensors, the control circuitry to cause the one or more cores to be individually throttled based on the indications from corresponding current sensors [0030, 0033, 0038 as pointed out power of individual core or multiple cores can be throttled according based on the measure of power consumed by individual or more cores].

As per claim 3, Krishnaswamy teaches a power control unit to select operating characteristics of the plurality of cores, the operating characteristics including frequency and voltage values [0033, as pointed out feedback can be used to make power adjustment such as voltage and frequency selection adjustment of the cores].

As per claim 4, Krishnaswamy teaches the power control unit is to transmit an indication of the operating characteristics to the control circuitry, the control circuitry to responsively set a frequency of the one or more cores based on the indication of the operating characteristics and the indications from corresponding current sensors [0030, 0033, 0038, as pointed out based on the value measured by the sensors, the power management perform adjustment of the cores by sending signals to change or set voltage and frequency of the cores].

As per claim 8, Krishnaswamy teaches the control circuitry is to execute instructions to operate one or more power management agents to throttle the one or more cores, respectively [0036, 0038-0039, power management unit send throttling signals to adjust processor cores].

As per claim 9, Krishnaswamy teaches firmware storage to store instructions which, when executed, cause the control circuitry to individually throttle the one or more cores [0036, 0038-0039, power management unit send throttling signals to adjust processor cores].

As per claim 10, Krishnaswamy teaches a graphics processor coupled to the plurality of cores [any core, fig. 1]; a communication interface [150, fig. 1] to enable wired or wireless communication; and a memory controller [130, fig. 1].

As per claims 11-12, 15, 17-20 and 23-26, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 11-12, 15, 17-20 and 23-26 are also anticipated by Krishnaswamy for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, 13-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy (US Patent Application 20150370303) in the view of Allen-Ware (US Patent Application 20170031418).
As per claim 5, Krishnaswamy does not teach the power control unit is to set voltages of the plurality of cores by transmitting commands to voltage regulator circuitry, the voltage regulator circuitry to responsively provide the voltages to the plurality of cores.
However, Allen-Ware teaches the power control unit is to set voltages of the plurality of cores by transmitting commands to voltage regulator circuitry, the voltage regulator circuitry to responsively provide the voltages to the plurality of cores [0027-0028, fig. 1 and 3, as shown in figure 1 and explained from the listed paragraph regulator 104 provide power to the cores of processor 120 in this case the frequencies and voltage of the cores are set accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Krishnaswamy to include the method of Allen-Ware to use a voltage regulator to set the voltage and frequency of the cores.

As per claim 6, Krishnaswamy does not teach the voltages provided to the plurality of cores are based, at least in part, on an external voltage regulator overcurrent threshold.
However, Allen-Ware teaches the voltages provided to the plurality of cores are based, at least in part, on an external voltage regulator overcurrent threshold [0013, 0021, 0035 overcurrent condition of the voltage regulator for the cores].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Krishnaswamy to include the method of Allen-Ware to use a voltage regulator with overcurrent protection.

As per claims 13-14 and 21-22, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 13-14 and 21-22 are also rejected as being unpatentable over Krishnaswamy in view of Allen-Ware for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grochowski (US 6636976) teach mechanism to control DI/DT for a processor.
Ishi (US 20160291670) teaches multi-core processor, information processing method, and program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187